TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00531-CR




Robert Milligan, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 9010837, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




O R D E R
PER CURIAM
On August 4, 2005, this Court granted appellant’s motion to supplement the appellate
record with the record of the juvenile court proceedings in which appellant was certified to be tried
as an adult.  See Tex. Code Crim. Proc. Ann. art. 44.47 (West Supp. 2005).  As of this date, the
Court has not received the reporter’s record from the juvenile proceedings.  The Clerk has been
advised that a transcription has been made and is in the possession of appellant’s counsel.  The Clerk
has been unable to contact counsel by telephone.
Appellant’s counsel, Mr. William B. Mange, is ordered to immediately return the
reporter’s record from the 98th District Court proceedings to the reporter for that court, Ms. Velia
Galan.  The reporter shall prepare a duplicate copy of the record as required in criminal appeals.  See
Tex. R. App. P. 34.6(h).  The reporter shall then deliver the original reporter’s record to the Clerk
of this Court and file the duplicate copy with the district clerk.  The reporter’s record shall be
tendered for filing in this Court no later than December 9, 2005.
It is ordered December 6, 2005.
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish